Citation Nr: 1146491	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-40 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include the question of whether new and material has been received to reopen a previously denied claim therefor.  

2.  Entitlement to service connection for a bilateral knee disorder, to include the question of whether new and material evidence has been received to reopen a previously denied claim for service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, denying entitlement to service connection for bilateral knee and low back disorders.  Despite a previous denial of service connection for a right knee disorder, the RO's March 2006 adjudication was undertaken as if the claim for service connection for a knee disorder were an original one; the claim for service connection for a low back disorder was considered and denied on the basis that new and material evidence had not been received by VA with which to reopen a previously denied claim therefor.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in August 2011, a transcript of which is of record.  As requested, the hearing record was left open for a 60-day period to permit the Veteran to submit additional documentary evidence; however, no such evidence was received by the Board during the allotted period or thereafter.  

The Board herein reopens the Veteran's previously denied claims for service connection for low back and right knee disorders, and those reopened claims, in addition to the original claim for service connection for a left knee disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  Service connection for low back disorder was denied by the RO through its rating decision of April 1988; a subsequent attempt to reopen that claim was denied by the Board by its appellate decision of June 1990; no timely appeal was initiated as to either.  

2.  By its rating decision of September 1997, service connection for low back and right knee disorders, as secondary to service-connected right foot disablement, was denied; following notice to the Veteran of the actions taken and his appellate rights, no timely appeal was initiated and perfected.  

3.  Since entry of those June 1990 and September 1997 decisions, evidence was received by VA that was not previously before agency decision-makers, relates to an unestablished fact, and raises a reasonable possibility of entitlement to service connection for right knee and low back disorders.  


CONCLUSIONS OF LAW

1.  The Board's decision of June 1990, denying service connection for a low back disorder, is final.  38 U.S.C. § 4004(b) (1988); currently 38 U.S.C.A. § 7104 (West 2002).  

2.  The RO's decision of September 1997, denying service connection for low back and right knee disorders, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (1997), currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).  

3.  New and material evidence has been received by VA since entry of the June 1990 and September 1997 decisions to reopen the previously denied claims for service connection for low back and right knee disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The general norm is that, before addressing the merits of a claim on appeal, the Board is required to ensure that the VA's duties to notify and assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  In this instance, however, the disposition of the matters herein addressed on their merits is in favor of the Veteran.  For this reason, the need to discuss whether VA has complied with its duties to notify and assist is obviated.  

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) .  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In addition, certain chronic diseases may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection for back disability was initially denied by RO action in April 1988, notice of which was furnished to the Veteran in the same month.  No timely appeal thereof was initiated, thereby rendering that action final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 3.104 (1987).  An attempt to reopen that claim led to entry of a Board decision in June 1990, denying service connection for a low back disorder.  No appeal of that Board decision is shown, thereby rendering the Board's decision final.  38 U.S.C. § 4004(b) (1988).  In March 1997, the Veteran initiated a claim for service connection for low back and right knee disorders, secondary to service-connected residuals of a traumatic right foot injury.  That claim was denied by the RO through its rating decision of September 1997, and following notice to the Veteran of the action taken and his appellate rights, no timely appeal was initiated.  Such action is likewise final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (1992), currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).  

The record reflects that the Veteran in March 2005 initiated a claim for service connection for low back and bilateral knee disorders, principally arguing that the same incident leading to a traumatic injury of his right foot and for which service connection was previously established also entailed injuries to the low back and each of his legs or knees.  Given the finality of the prior denials of service connection by the Board and RO, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claims.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial.  However, in this instance, that analysis is unnecessary based on two statements dated in 2005 from fellow servicepersons who served on active duty with the Veteran, his spouse's statement of April 2008, and certain medical evidence submitted.  

The two lay affiants who served with the Veteran provided in their respective statements, dated in June and July 2005, a detailed account of the inservice injury affecting the Veteran's right foot and acknowledged the Veteran's inservice complaints of back pain following that injury, as well as his significant weight gain due to inactivity.  Therein, the Veteran's fit condition prior to the inservice injury and his frequent involvement in physical activities, such as running, were noted.  The Veteran's spouse indicated that she had known the Veteran since 1983 and that there were continuous complaints of back and right leg problems from the beginning of their relationship.  Medical evidence discloses greater details regarding the Veteran's low back disorder leading to spinal surgery in 1978 and subsequent treatment, in addition to noted back and leg complaints since service on a VA examination in February 2006, albeit without any medical opinion as to their nexus to service or service-connected disablement.  VA neurological examinations in 2007 and 2008 are noted to identify a complex regional pain syndrome of the right lower extremity, as a residual of the inservice right foot injury .  

Likewise, sworn testimony was received from the Veteran at his August 2011 hearing as to the occurrence of the inservice injury to the right foot in or about April 1969 affecting the low back and knees and the treatment that followed.  He described ongoing back and leg problems since the date of that inservice injury.  

The above-referenced evidence is presumed credible, although not its weight, per Justus v. Principi, 3 Vet. App. 510, 513 (1992), for the purpose of this limited inquiry.  And, in light of that evidence as to potential service incurrence and causation of the claimed disorder due to service-connected disablement, as well as a continuity of symptomatology, the Board concludes that the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claims for service connection have been met.  The previously denied claims are therefore reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence has been received by VA to reopen previously denied claims for service connection for low back and right knee disorders, and to that limited extent alone, that portion of the appeal is granted.  


REMAND

Additional medical input is deemed necessary as to the claims for service connection herein reopened.  That input should be in the form of VA examinations and medical opinions relating to the questions presented as to direct and secondary service connection.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  That same input is also needed with respect to the original claim advanced in the context of this appeal as to the Veteran's entitlement to service connection for a left knee disorder, given that there is evidence of inservice injury but no attempt to date to afford the Veteran a VA medical examination in order to determine what, if any, residuals of the claimed inservice injury are now present.  Id.

Accordingly, this portion of the case is REMANDED for the following actions:

1.  Obtain for inclusion in the claims folder all pertinent records of VA treatment not already on file, to include those compiled at the VA's Edward Hines, Jr. Hospital in Hines, Illinois, and all associated outpatient clinics, including but not limited to the Lasalle Community Based Outpatient Clinic.  

2.  Thereafter, afford the Veteran a VA orthopedic examination (spine, bone, and joints) in order to ascertain the nature and etiology of claimed low back and bilateral knee disorders.  The claims folder should be made available to the examiner in conjunction with the examination.  That examination should entail a complete medical history, clinical examination, and all pertinent diagnostic testing.  All relevant diagnoses should be set forth.  

The examiner is also asked to furnish an opinion, with a complete supporting rationale, as to the following:

a)  Is it at least as likely as not (50 percent or greater degree of probability) that any existing disorder of the Veteran's low back and/or either knee originated in service or is otherwise attributable to active duty or any event thereof, inclusive of the April 1969 aircraft mishap?  

b)  Is it at least as likely as not (50 percent or greater degree of probability) that any arthritic process involving the Veteran's low back and/or either knee was present within the one-year period immediately following his service separation in December 1970, and, if so, how and to what degree was any indicated arthritis manifested? 

c)  Is it at least as likely as not (50 percent or greater degree of probability) that any now diagnosed low back and/or bilateral knee disorder was caused or aggravated by existing service-connected disability of the right foot involving residuals of a traumatic injury including scarring, skin avulsion, and a complex regional pain syndrome?  The relationship, if any, between the aforementioned entities should be fully set forth.  

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, causation, or aggravation as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

3.  Lastly, adjudicate the Veteran's original claim for service connection for a left knee disorder and his reopened claims for service connection for low back and right knee disorders, to include the claims advanced for direct and secondary service connection for each entity.  If any benefit sought on appeal remains denied, issue to the Veteran and his representative a supplemental statement of the case, and provide an appropriate amount of time in which they may respond.  Thereafter, return the appeal to the Board. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


